   Case 2:17-cv-01642-ADS-SIL Document 95 Filed 04/24/19 Page 1 of 2 PageID #: 1919



                                                                                                                         Reed Smith LLP
                                                                                                                  599 Lexington Avenue
                                                                                                               New York, NY 10022-7650
Jennifer L. Achilles                                                                                                   +1 212 521 5400
Direct Phone: +1 212 521 5412                                                                                      Fax +1 212 521 5450
Email: jachilles@reedsmith.com                                                                                            reedsmith.com



 April 23, 2019

 VIA ECF

 Hon. Steven I. Locke
 United States District Court Magistrate Judge
 100 Federal Plaza, Courtroom 820
 Central Islip, NY 11722

 Re:       Cicel (Beijing) Science & Technology Co., Ltd. v. Misonix, Inc.,
           Case No. 2:17-cv-01642-ADS-SIL (E.D.N.Y.)

 Dear Magistrate Judge Locke:

        On behalf of Plaintiff Cicel (Beijing) Science & Technology Co., Ltd. (“Cicel”) and
 Defendant Misonix, Inc. (“Misonix”), the undersigned counsel hereby respond to the Court’s Orders dated
 April 15, 2019 and April 18, 2019 directing the parties to submit a joint status letter on or before April 24,
 2019 with a proposed modified scheduling order as appropriate. (See ECF Dkt. No. 90.)

         On April 23, 2019, counsel for Cicel and Misonix conferred regarding the schedule for discovery
 in this matter. During the meet and confer, Misonix noted its preference to finish depositions on the
 current operative claim prior to the original May 29, 2019 deadline. But because the Court ordered that
 deponents can only be deposed once, see ECF Dkt. No. 90, Misonix believes that proceeding now with
 depositions could prejudice its defense if Cicel’s motion for leave to amend its complaint is granted,
 particularly given the fact that Misonix has not yet sought documents from Cicel about its proposed claims,
 which are not part of the existing case. Cicel is willing to proceed with depositions and has suggested that
 the parties agree to allow questions about the claims in its proposed Second Amended Complaint.
 But because Misonix has refused to agree to allow such questions, Cicel believes that it makes sense to
 defer depositions until after a decision on its motion for leave to amend its complaint.

         In light of the foregoing, the parties have agreed that all depositions, including those currently
 scheduled, should be deferred until after a decision on Cicel’s motion for leave to amend its complaint.
 Accordingly, the parties respectfully request that the deadline for taking depositions in this matter be
 deferred until after a decision on Cicel’s motion for leave to amend its complaint. The parties will jointly
 move the Court for a scheduling conference within seven days of the Court’s decision on Cicel’s motion
 for leave to amend its complaint.




ABU DHABI  ATHENS  AUSTIN  BEIJING  CENTURY CITY  CHICAGO  DUBAI  FRANKFURT  HONG KONG  HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES 
                                                                   MIAMI  MUNICH
    NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON  RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE  TYSONS 
                                                           WASHINGTON, D.C.  WILMINGTON
Case 2:17-cv-01642-ADS-SIL Document 95 Filed 04/24/19 Page 2 of 2 PageID #: 1920




                                        Respectfully submitted,

                                        REED SMITH LLP

                                        By: /s/ Jennifer L. Achilles
                                           Jennifer L. Achilles
                                           JAchilles@reedsmith.com
                                           Jonathan P. Gordon
                                           Jonathan.Gordon@reedsmith.com

                                        599 Lexington Avenue
                                        New York, New York 10022
                                        Telephone: (212) 521-5400
                                        Facsimile: (212) 521-5450

                                        Attorneys for Plaintiff Cicel (Beijing) Science &
                                        Technology Co., Ltd.



                                        WILLIAMS AND CONNOLLY LLP


                                        By: /s/ Tian Huang
                                           Tian Huang (pro hac vice)
                                           thuang@wc.com
                                           Joseph G. Petrosinelli (pro hac vice)
                                           jpetrosinelli@wc.com
                                           Simon A. Latcovich (pro hac vice)
                                           slatcovich@wc.com
                                           Alexander S. Zolan
                                           azolan@wc.com

                                        1330 Avenue of the Americas, Suite 23A
                                        New York, NY 10019
                                        Telephone: (202) 434-5000

                                        Attorneys for Defendant Misonix, Inc.
